by the defendant, as limited by his brief, from so much of a sentence of the Supreme Court, Kings County (Slavin, J.), imposed November 2, 1990, as imposed mandatory surcharges upon his conviction of burglary in the first degree and criminal possession of a weapon in the second degree, after a plea of guilty.
Ordered that the sentence is reversed insofar as appealed from, on the law, and the mandatory surcharges imposed upon the defendant’s conviction of burglary in the first degree and criminal possession of a weapon in the second degree are vacated.
We agree with the defendant that the court imposed mandatory surcharges upon the defendant’s conviction of burglary in *547the first degree and criminal possession of a weapon in the second degree in clear violation of Penal Law § 60.35 (2), which forbids the imposition of multiple surcharges upon the defendant’s conviction of multiple crimes arising from the commission of a single act or through an act which "in itself constituted one of the crimes and * * * also was a material element of the other”. The defendant was convicted of murder in the second degree (felony murder), burglary in the first degree, and criminal possession of a weapon in the second degree arising from the death of one victim. He could receive only one mandatory surcharge with respect to those counts. Mangano, P. J., Thompson, Eiber, O’Brien and Pizzuto, JJ., concur.